The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2021 has been entered.
 
Claim 1 is amended.
Claim 23 is canceled.
Claims 1-11, 13-21 and 24-29 are examined on the merits.
Response to Arguments
Applicant's arguments filed 09/07/2021 have been fully considered but they are not persuasive:
With respect to claim 1, Applicant argues that the combination of references is improper because Brodsky relates to a head pack, rather than anything designed to be applied about a jointed limb.
However, this feature  (dressing for the jointed limb) is disclosed by the primary reference of Peterson, wherein the reference of Brodsky is brought here as a teaching 
Applicant further argues that the rejection is improper because Brodsky is not in fact pertinent to the problem of mobility and limb movement in situations in which it is necessary to apply a dressing about a joint.
However, this feature is also disclosed the primary reference of Peterson, wherein the reference of Brodsky solely serves as a teaching that it is known to make the dressing divided by hinges in order to conform the a desired body part.
With respect to the amendment made to claim 1, see the rejection below.
With respect to dependent claims, Applicant’s arguments are substantially identical to arguments discussed above.

Applicant further argues that the combination of references is improper because the device of Brodsky is not an absorbent article but a thermal pack.
However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the reference of Brodsky has been brought to the scope of rejection not for bodily incorporation the invention of Brodsky into the invention of Peterson/ Gilchrist but as a teaching that it is known to make the dressing divided by hinges in order to conform the desired body part. Therefore, the combination of references is considered as being proper and the rejection is maintained.
With respect to the amendment made to claim 1, see the rejection below.
With respect to claims 6, 7, 13-15 and 26, Applicant’s arguments are substantially identical to arguments discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-11, 16-21, 24, 25 and 27-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peterson (US 5,538,500) in view of Gilchrist (US 2,331,271), and further in view of Brodsky et al. (US 5,129,391) and Carlucci et al. (US 2007/0093767).
Regarding claims 1, 8, 11 and 14, Peterson discloses non-adhesive absorbent wound dressing (see Title) for application about a jointed limb (fig. 4), the wound dressing having a first portion A (fig. 4) adapted to conform to and wrap around an upper part of the limb, a second portion adapted to conform to and wrap around a lower part B (fig. 4) of the limb, and a hinge portion C (fig. 1) between said first portion and said second portion, said hinge portion in use lying adjacent to the joint of the limb (see fig. 4);
wherein the dressing comprises a porous wound contact sheet 26 (col. 4, line 43; fig. 1) and a substantially liquid-impermeable backing sheet 12 (col. 3, lines 15-22; figs. 1 and 4) made of neoprene, which is a plastic that melts  (col. 3, line 21) and thus comprising a fusible component, as required by claim 8; 
the absorbent material 24 (col. 4, line 7; fig. 1).
. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Peterson does not expressly disclose the device, wherein the absorbent material is disposed in plurality of packets formed on the inner surface of the wrap.
	Gilchrist teaches a catamenial bandage (see Title) comprising plurality of pockets 22, 24, 26 (fig. 2) located across the entire surface of the layer 32 (fig. 2), formed on the inner surface of the wrap and containing a superabsorbent material (col. 1, lines 33-36, 43-52; col. 4, lines 32-33) occupying the whole of the pocket, as required by claim 11. 

    PNG
    media_image3.png
    287
    508
    media_image3.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the absorbent pad of Peterson in the form of plurality of pockets formed on the inner surface of the wrap, as taught by Gilchrist in order to improve the conformity of the article to the non-linear surface by employing the structure conventionally known in the art. 
	Peterson in view of Gilchrist do not expressly disclose the dressing comprising a hinge portion between the first and second portions comprises a bonded area which extends across the dressing, from one point on a perimeter of the dressing to another.
	Brodsky teaches a dressing 30 (figs. 3 and 4) comprising hinges, wherein the hinge portion between the first and second portions comprises a bonded area, which extends across the dressing, from one point on a perimeter of the dressing to another.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the dressing of Peterson/ Gilchrist/ Carlucci  with the hinges, as taught by Brodsky in order to conform the desired body part, as motivated by Brodsky (fig. 4).
Peterson in view of Gilchrist, and further in view of Brodsky do not expressly disclose the dressing, wherein the hinge portion is of lesser width than the first portion and the second portion.
Since Applicant did not state that such a shape serves any specific purpose or performs any specific function other that the function disclosed in Peterson/ Gilchrist/ Brodsky, it would have been obvious top those skilled in the art at the time the invention was made to make the hinge portion of lesser width than the first portion and the second portion as an obvious design choice, and as such it does not impact the patentability of claim In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Peterson in view of Gilchrist, and further in view of Brodsky do not expressly disclose the dressing, wherein the absorbent material is a super absorbent material.
Carlucci teaches an absorbent article (Abstract, line 1) comprising a super absorbent material that is a polyactylate polymer (Abstract, line 5), as required by claim 14.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to supply the article of Peterson/ Gilchrist/ Brodsky with the superabsorbent material, as taught by Carlucci in order to improve the absorbency of the article.
Regarding claims 2 and 3, Peterson discloses the dressing, wherein the wound contact sheet 26 (fig. 1) comprises a woven or non-woven fabric (col. 4, line 43) and is formed with a regular array of perforations across its full extent, since the contact sheet 26 is a gauze.
Regarding claims 4 and 5, Peterson in view of Gilchrist, and further in view of Brodsky disclose the invention discussed above but do not expressly disclose the particular parameter of the perforations size range.
Since Applicant did not state that such a proportions serve any specific purpose or performs any specific function other that the function disclosed in Holter, it would have been obvious top those skilled in the art at the time the invention was made to use the particular parameter of the perforations size range in order to achieve the desired level of the contact sheet porosity, because, as set forth in 2144.05 (II), in accordance with the Routine Optimization principles, it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.

Regarding claim 9, Peterson discloses the dressing, wherein the bonding is by adhesive or stitching (col. 4, lines 11-13).
Regarding claims 10 and 16, Peterson discloses the wound dressing, wherein the absorbent material is formed into a sheet, mat or pad 24 (fig. 1) that acts as a carrier for absorbent material, as required by claim 16.
Regarding claim 13, Peterson in view of Gilchrist, and further in view of Brodsky and Carlucci disclose the invention discussed above but do not expressly disclose the particular parameter of the absorbency range.
Since the particular parameter of the absorbency range affects the liquid absorbency level, and because Carlucci teaches superabsorbent material belonging to the same group of materials as that claimed by Applicant, i.e. polyacrylate polymer (Abstract, line 5), It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose the particular compound from a finite number of identified, predictable solutions polyacrylate polymers, i.e., it would have been "obvious to try" the number of polymers to achieve the desired level of absorbency. See MPEP 2141 (III) Rationale E, KSR v. Teleflex (Supreme Court 2007).
Regarding claims 17-19, Peterson in view of Gilchrist, and further in view of Carlucci, Brodsky and Farrow disclose the invention discussed above but do not expressly disclose the particular number range of pockets disposed on the wrap portions.
Since the particular number range of the pockets affects flexibility of the wrap, it is the matter of optimization as being result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the particular number range of the pockets disposed on the wrap portions in order to achieve the desired level of the wrap flexibility, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233(MPEP 2144.05 (II-A)).
Regarding claim 19, Peterson discloses the wrap, wherein the first A (fig. 5) and second B (fig. 5) portions differ in size and in combination with Cargill necessarily comprise differing numbers of pockets.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Regarding claims 20 and 21, Peterson in view of Gilchrist, and further in view of Carlucci, Brodsky and Farrow disclose the invention discussed above but do not expressly disclose the particular parameter of the first and second portions areas ratio range.
Since the particular parameter of the first and second portions areas ratio range affects the particular limb the wrap is intended to be applied to, it is the matter of optimization as being result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the particular parameter of the first and second portions areas ratio range in order to apply the wrap to the desired limb of the human or animal, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233(MPEP 2144.05 (II-A)).
Regarding claim 24, Peterson in view of Gilchrist, and further in view of Carlucci, Brodsky and Farrow disclose the invention discussed above but do not expressly disclose the relative dimensions of wrap’s elements.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the wrap's elements of Peterson/ Gilchrist/ Farrow of the claimed relative dimensions in order to conform the desired human’s body part, since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
Regarding claim 25, Peterson discloses the wrap comprising an anti-microbial material (col. 2, lines 51-52).
Regarding claims 27-29, Peterson discloses the wound dressing (see Title) intended for application about a knee joint (col. 1, line 10), about an elbow joint (col. 1, line 10), as required by claim 28, and capable of being applied about a wrist joint due to its mechanical structure (see fig. 1).
Claims 6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peterson (US 5,538,500) in view of Gilchrist (US 2,331,271), Brodsky et al. (US 5,129,391) and Carlucci et al. (US 2007/0093767), and further in view of Rogozinski (US 5,264,218).
Peterson in view of Gilchrist, and further in view of Brodsky and Carlucci disclose the invention discussed above but do not expressly disclose the dressing, wherein the backing sheet is vapor permeable.
Rogozinski teaches a wound dressing (Abstract, line 1), wherein the polyurethane backing sheet 100 is vapor permeable (col. 3, lines 3-7).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the backing sheet of Peterson/ Gilchrist / Brodsky/ Carlucci of vapor permeable material, as taught by Rogozinski in order to provide a vapor transmission to the dressing, as motivated by Rogozinski (col. 2, lines 11-12).
Regarding claim 13, Peterson in view of Gilchrist, and further in view of Brodsky and Carlucci disclose the invention discussed above but do not expressly disclose the particular parameter of the absorbency range.
Since the particular parameter of the absorbency range affects the liquid absorbency level, and because Carlucci teaches superabsorbent material belonging to the same group of materials as that claimed by Applicant, i.e. polyacrylate polymer (Abstract, line 5), It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose the particular compound from a finite number of identified, predictable solutions polyacrylate polymers, i.e., it would have been "obvious to try" the number of polymers to achieve the desired level of absorbency. See MPEP 2141 (III) Rationale E, KSR v. Teleflex (Supreme Court 2007).

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peterson (US 5,538,500) in view of Gilchrist (US 2,331,271), Brodsky et al. (US 5,129,391) and Carlucci et al. (US 2007/0093767), and further in view of Hazzi (US 6,706,279).
Peterson in view of Gilchrist, and further in view of Brodsky and Carlucci disclose the invention discussed above but do not expressly disclose the dressing, wherein the superabsorbent material is calcium alginate or sodium alginate.
Hazzi teaches a wound dressing (see Title), wherein the superabsorbent material is calcium alginate or sodium alginate (col. 2, lines 42-44).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to supply the dressing of Peterson/ Gilchrist/ Brodsky/ Carlucci with the calcium alginate or sodium alginate, as taught by Hazzi in order to absorb fluids and materials exuded from the wound, as motivated by Hazzi (col. 1, lines 13-14).
Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peterson (US 5,538,500) in view of Gilchrist (US 2,331,271), Brodsky et al. (US 5,129,391) and Carlucci et al. (US 2007/0093767), and further in view of Ylitalo et al. (US 2007/0134301).
Peterson in view of Gilchrist, and further in view of Brodsky and Carlucci disclose the invention discussed above but do not expressly disclose the dressing, wherein the anti-microbial material is silver.
Ylitalo teaches a wound dressing (page 1, [0009]), wherein the anti-microbial material is silver (Abstract, lines 1-6).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to supply the dressing of Peterson/ Gilchrist / Brodsky/ Carlucci with the silver, as taught by Ylitalo in order to provide the dressing with antimicrobial features conventionally known in the art, as motivated by Ylitalo (page 1, [0002]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781